DETAILED ACTION
This office action is responsive to communication filed on January 31, 2022.
AFCP 2.0
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited time authorized under this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
Response to Amendment
The amendment filed January 31, 2022 will not be entered as it would require further search and/or consideration.  For instance, claim 1 is amended to recite that the variable impedance is electrically coupling the voltage output rail to a first supply rail of the pixel array, wherein only the variable impedance is coupled between the voltage output rail and the first supply rail.  This amendment changes the scope of claim 1 and would thus require further search and/or consideration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696